1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                   DISTRICT OF NEVADA

19   JAMES HITCHCOCK,                          Case No.: 2:18-cv-01653-APG-NJK
20                  Plaintiff,
21
     vs.                                JOINT MOTION TO EXTEND TIME TO
                                        FILE STIPULATION OF DISMISSAL OF
22                                      EQUIFAX INFORMATION SERVICES
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES LLC
     LLC; and NATIONSTAR MORTGAGE LLC,
24                                      [FIFTH REQUEST]
                 Defendants.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [FIFTH REQUEST] - 1
1           Plaintiff James Hitchcock (“Plaintiff”) and Defendant Equifax Information Services, LLC;
2
     (“Equifax”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (14) fourteen days:
4
            1.      The Parties settled this matter on November 16, 2018.
5

6           2.      Equifax provided Plaintiff a draft settlement agreement on March 6, 2019.

7           3.      The Parties have resolved the remaining issues related to the settlement agreement.
8
            4.      The Parties request an extension of fourteen days to file their Stipulation of Dismissal
9
     of Equifax to finalize the obligations of the settlement agreement.
10
            5.      Equifax agrees to meet and satisfy all obligations of the Settlement Agreement in
11

12   (14) fourteen days, which is May 27, 2019.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ///

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [FIFTH REQUEST] - 2
1            6.    Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than May 27,
2
     2019.
3
          DATED May 14, 2019.
4     KNEPPER & CLARK LLC                              CLARK HILL PLLC
5
      /s/ Shaina R. Plaksin                            /s/ Jeremy J. Thompson
6     Matthew I. Knepper, Esq.                         Jeremy J. Thompson, Esq.
      Nevada Bar No. 12796                             Nevada Bar No. 12503
7     Miles N. Clark, Esq.                             3800 Howard Hughes Pkwy., Suite 500
      Nevada Bar No. 13848                             Las Vegas NV 89169
8
      Shaina R. Plaksin, Esq.                          Email: jthompson@clarkhill.com
9     Nevada Bar No. 13935
      Email: matthew.knepper@knepperclark.com          Counsel for Defendant
10    Email: miles.clark@knepperclark.com              Equifax Information Services, LLC
11
      Email: shaina.plaksin@knepperclark.com

12    HAINES & KRIEGER
      David H. Krieger, Esq.
13    Nevada Bar No. 9086
14
      8985 S. Eastern Avenue, Suite 350
      Henderson, NV 89123
15    dkrieger@hainesandkrieger.com
      Counsel for Plaintiff
16

17                                                Hitchcock v. Equifax Information Services LLC et al
                                                                  Case No. 2:18-cv-01653-APG-NJK
18

19
                                          ORDER GRANTING
20
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
21
                           EQUIFAX INFORMATION SERVICES, LLC
22
             IT IS SO ORDERED.
23
             _________________________________________
24           UNITED STATES MAGISTRATE JUDGE
25
             DATED this ____
                         16 day of _________
                                       May 2019.
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC [FIFTH REQUEST] - 3
